            Case 16-90485        Doc 67     Filed 08/11/21 Entered 08/11/21 16:04:19            Desc Main
                                              Document     Page 1 of 3




Fill in this information to identify the case:
 Debtor 1 Cassandra M. Callahan-Edwards
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:       Central
         District of:   Illinois
                       (State)
 Case number:              16-90485

Form 4100N
Notice of Final Cure Payment
File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the
prepetition default in the claim below has been paid in full and the debtor(s) have completed all payments
under the plan.
 Part 1:    Mortgage Information

                                                                                     Court claim no. (if known):
Name of creditor:          Newrez LLC                                                       18

Last 4 digits of any number you use to identify the debtor’s account:         1916

Property address:         1424 May St.
                          Number               Street


                          Danville, IL 61832
                          City                 State           ZIP Code
 Part 2:    Cure Information
Total cure disbursements made by the trustee:                                                               Amount
       a.   Allowed prepetition arrearage:                                              (a)             $3,319.83
       b.   Prepetition arrearage paid by the Trustee:                                  (b)             $3,319.83
       c.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) :                                               (c)
       d.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) and paid by the Trustee:                       (d)
       e.   Allowed postpetition arrearage:                                            (e)
       f.   Postpetition arrearage paid by the Trustee:                                +( f )
       g.   Total. Add Lines b, d, and f.                                               (g)             $3,319.83

Form 4100N                                     Notice of Final Cure Payment                                   page 1
          Case 16-90485        Doc 67     Filed 08/11/21 Entered 08/11/21 16:04:19           Desc Main
                                            Document     Page 2 of 3




Debtor 1 Cassandra M. Callahan-Edwards                    Case number (if known) 16-90485
         First Name Middle Name Last Name

Part 3:    Postpetition Mortgage Payment
Check one:
           Mortgage is paid through the trustee.

               Current monthly mortgage payment:

  The next postpetition payment is due on:
                                                      MM / DD / YYYY

    X      Mortgage is paid directly by the debtor(s).




Part 4:    A Response is Required By Bankruptcy Rule 3002.1(g)


Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
Trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i) paid
all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the
Bankruptcy code, are current on all postpetition payments as of the date of the response. Failure to file and serve
the statement may subject the creditor to further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to the debtor(s) and the creditor.


           /s/ Marsha L. Combs-Skinner                        Date     August 11, 2021
           Signature

Trustee    Marsha L. Combs-Skinner
           First Name     Middle Name         Last name

Address    P.O. Box 349
           Number         Street

           Newman, IL 61942
           City                               State       ZIP Code


     Contact Phone       (217) 837-9730                   Email Trusteecs@ch13cdil.com

Form 4100N                                    Notice of Final Cure Payment                                   page 2
     Case 16-90485       Doc 67     Filed 08/11/21 Entered 08/11/21 16:04:19          Desc Main
                                      Document     Page 3 of 3




                                           Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was served upon, Robert P. Follmer,
Attorney for the Debtor, Edward H. Cahill, Attorney for Newrez LLC, and the United States Trustee, by
electronic notification through ECF on August 11, 2021, and I hereby certify that I have mailed by United
States Postal Service the document to the following non CM-ECF participants:


Cassandra M. Callahan-Edwards
1424 May St.
Danville, IL 61832



Newrez LLC
dba Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0826

U.S. Bank Trust National Assoc.
c/o Rushmore Loan Management Services
P.O. Box 55004
Irvine, CA 92619-2708

Edward H. Cahill
Manley, Deas, Kochalski, LLC
P.O. Box 165028
Columbus, OH 43216-5028



                                                    By: /s/ Marsha L. Combs-Skinner
                                                            Marsha L. Combs-Skinner
                                                            Chapter 13 Standing Trustee
